Exhibit 10.3


FIRST AMENDMENT TO
MASTER LOAN AND TRUST AGREEMENT




FIRST AMENDMENT TO MASTER LOAN AND TRUST AGREEMENT (this “Amendment”), dated as
of October 1, 2007, between BUSINESS FINANCE AUTHORITY OF THE STATE OF
NEW HAMPSHIRE (“Issuer”), a body corporate and politic and a public
instrumentality created and existing under and by virtue of the Constitution and
laws of the State of New Hampshire, PENNICHUCK WATER WORKS, INC. (“Company”) and
THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee (“Trustee”), a national
banking association organized and existing under the laws of the United States
of America, being an amendment to the Master Loan and Trust Agreement, dated as
of October 1, 2005 (the “Master Agreement”), among said Issuer, Company and
Trustee (defined terms used in this Amendment and not otherwise defined have
their respective meanings as set forth in said Master Agreement).

W I T N E S S E T H :

WHEREAS, in accordance with a resolution of the Board of Issuer, Issuer has
heretofore entered into the Master Agreement pursuant to which Issuer made
available the proceeds of the Series 2005 Bonds to Company for the purpose of
financing Company’s cost of acquisition, construction, improvement or equipping
of the Project owned by Company, all in accordance with the Act; and

WHEREAS, the Master Agreement permits any amendments to the Master Agreement
with the consent of the Bond Insurer and the unanimous consent of the affected
Bondowners; and

WHEREAS, to facilitate the remarketing and marketing of Bonds as Auction Bonds,
Company desires that those provisions of the Master Agreement relating to the
Auction Mode be amended to be consistent with standard municipal securities
industry auction rate securities procedures; and

WHEREAS, to further facilitate the efficient remarketing and marketing of Bonds
as Auction Bonds and in other Modes, Company desires that the Master Agreement
be amended to permit the combination and separation of subseries of the Bonds on
Mode Change Dates; and

WHEREAS, Company has requested that Issuer and Trustee execute this Amendment
initially with respect to the 2005 Series B-2 Bonds and 2005 Series C Bonds, and
Issuer and Trustee are agreeable to amending or modifying the Master Agreement
solely as set forth in Section 1 hereof; and

WHEREAS, there has been presented to Issuer and Trustee written evidence of the
consent to this Amendment of the Bond Insurer and of each beneficial owner of
the 2005 Series B-2 Bonds and the 2005 Series C Bonds;

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby and in
consideration of the premises, do hereby agree as follows:

Section 1.  Amendment of the Master Agreement.  The Master Agreement is hereby
amended as follows:

(a)

Section 3.01(a)(i) and the first two paragraphs of Section 3.01(b) of the Master
Agreement are hereby amended by deleting such subsection and paragraphs in their
entirety and substituting in lieu thereof the following:





--------------------------------------------------------------------------------




“(a)

Issue of Bonds; Application of Proceeds; Loan of Proceeds.

(i)

(1)  Upon the execution and delivery of this Master Agreement, the Authority
will issue, and upon written direction of the Authority, the Trustee will
authenticate and deliver, the Subseries A Bonds, the Subseries B Bonds and the
Subseries C Bonds in substantially the form set out in Section 3.01(h), provided
that upon a combination or separation of subseries in accordance with
Section 3.01(b), references in this Master Agreement to the Subseries A Bonds,
the Subseries B Bonds and the Subseries C Bonds shall be deemed to mean and
include (unless the context shall otherwise require) references to each
subseries then Outstanding and identified by the Addendum attached hereto;”

“(b)

Details of the Bonds.  Each subseries of Bonds shall be issued in fully
registered form.  The Subseries A Bonds, the Subseries B Bonds and the
Subseries C Bonds shall be numbered from AR1, BR1, CR1, respectively, upwards in
the order of their issuance, or in any other manner determined by the Trustee.
 The Bonds of each subseries resulting from a combination or separation of
subseries in accordance with the next succeeding paragraph shall be designated
and bear identification numbers as set out in the Addendum hereto, upwards in
the order of their issuance or in any other manner determined by the Trustee.
 The Bonds of each subseries shall be in an Authorized Denomination.  The Bonds
of each subseries shall be dated October 1, 2005.  The Bonds of each subseries
shall mature, subject to prior redemption, on the Maturity Date and shall bear
interest during each Interest Accrual Period until payment of the principal or
redemption price thereof has been paid or provided for in accordance with
Section 2.03 hereof.

The Bonds of each subseries shall bear a distinct CUSIP (if then generally in
use) or other identification number from Bonds of any other subseries.  With
respect to a subseries of the Bonds, the Borrower’s Mode Change Notice for any
Mode Change Date may direct that the Bonds of one or more subseries or
sub-subseries may be combined into a single subseries with a single Mode or may
be separated into subseries or sub-subseries, as applicable, with the same or
different Modes, provided that the aggregate principal amount of a subseries or
sub-subseries shall be $5,000,000 or greater ($10,000,000 or greater in the case
of the Auction Mode).  The Bonds of each subseries or sub-subseries shall bear a
distinct CUSIP or other identification number from Bonds of any other subseries
or sub-subseries, and shall be numbered in any manner determined by the Trustee.
 Upon any such combination or separation, Company’s Mode Change Notice shall
include and there shall be attached to this Master Agreement an addendum
specifying the series designation and initial identification number of each
subseries and sub-subseries of Bonds then Outstanding, the respective CUSIP
numbers, the aggregate principal amount of each such subseries and sub-subseries
and the Mode of each such subseries and sub-subseries as of the date of the
addendum.

(c)

Exhibit B of the Master Agreement is hereby amended by replacing Exhibit B in
its entirety and substituting in lieu thereof the new Exhibit B attached hereto.

Section 2.  Miscellaneous.

(a)

All references in the Master Agreement or any other agreement or document
delivered in connection therewith shall be deemed to refer to such Master
Agreement as amended and modified by this Amendment.

(b)

This Amendment shall be coterminous with the Master Agreement.

(c)

This Amendment may be simultaneously executed in several counterparts, each of
which shall be an original and all of which shall constitute but one and the
same instrument.

(d)

This Amendment shall be governed by and construed in accordance with the laws of
the State.





--------------------------------------------------------------------------------

(e)

Except as expressly provided by Section 1 of this Amendment, all terms,
provisions, representations, covenants, warranties and agreements of the Master
Agreement continue in full force and effect.

(f)

Trustee makes no representation as to the validity or sufficiency of this
Amendment.

[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Issuer has caused this First Amendment to Master Loan and
Trust Agreement to be executed in its corporate name and with its official seal
hereunto affixed and attested by its duly authorized officials.  Company has
caused this First Amendment to Master Loan and Trust Agreement to be executed in
its corporate name and with its official seal hereunto affixed and attested by
its duly authorized officials.  Trustee has caused this First Amendment to
Master Loan and Trust Agreement to be executed in its corporate name with its
corporate seal hereunto affixed and attested by its duly authorized officials.
 All of the above occurred as of the date first above written.




 

[SEAL]

 

 

BUSINESS FINANCE AUTHORITY OF THE STATE OF NEW HAMPSHIRE

 

 

 

 

 

 

Attest:

 

 

 

By

/s/ Jack Donovan

 

By:

/s/ Edward F. Caron

 

Executive Director

 

Name

Edward F. Caron

 

 

 

Title

Chairman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PENNICHUCK WATER WORKS, INC.

 

 

 

 

 

 

 

 

By

/s/ William D. Patterson

 

 

 

 

William D. Patterson

 

 

 

 

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

[SEAL]

 

 

THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee

 

 

 

 

 

 

Attest:

 

 

 

By

/s/ Christina Mullen

 

By

/s/ Chi C. Ma

 

Assistant Secretary

 

Name

Chi C. Ma

 

 

 

Title

Vice President







Acknowledged and consented to as of the date first above written:




AMBAC ASSURANCE CORPORATION

 

 

 

 

 

 

 

 

 

By

/s/Dennis M. Pidherny

 

 

Name

Dennis M. Pidherny

 

 

Title

Managing Director

 

 






